  Case 1:17-cr-00313-PKC Document 21 Filed 07/13/20 Page 1 of 1 PageID #: 85

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
SPN                                               271 Cadman Plaza East
                                                  Brooklyn, New York 11201



                                                  July 13, 2020

By ECF

The Honorable Pamela K. Chen
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Jorge Arzuaga
                     Criminal Docket No. 17-313 (PKC)

Dear Judge Chen:

              The government respectfully requests that the sentencing date for defendant
Jorge Arzuaga, currently set for July 15, 2020, be adjourned until October 7, 2020, at noon, a
date and time the parties understand is convenient for the Court. Defense counsel has been
consulted and joins in this request.


                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney
                                                  Eastern District of New York


                                           By:      /s/
                                                  Samuel P. Nitze
                                                  Lauren H. Elbert
                                                  M. Kristin Mace
                                                  Keith D. Edelman
                                                  Assistant U.S. Attorneys
                                                  718-254-7000

cc:    Steven Cottreau, Esq. (by ECF)
       Clerk of Court (PKC) (by ECF)
